AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page i of }

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America - JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987}
Reinaldo Rodriguez-Ruiz . Case Number: 3:20-mj-20334

Carlos Cristobal Ruan

PMS AAR ~ axa

 

 

REGISTRATION NO. 94338298

THE DEFENDANT: . FEB 12 2020
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

CLERK us NSTHION COUT

 

 

 

 

 

 

CL! was found guilty to count(s) | SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[ The defendant has been found not guilty on count(s) .
CL] Count(s) dismissed on the motion of the United States.
IMPRISONMENT |

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
- imprisoned for a term of: ;
Af ,

‘J-TIME SERVED oO days
vy
Assessment: $0 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, charged in case

 

 

 

I IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution; the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Wednesday, February 12,2020
Date of Imposition of Sentence

Kat

DUM | HONORABUE ROBERT N. BLOCK
| UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy | . a | 3:20-mj-20334

 

 
